Emery, C. J.
This was an action against the Richmond Manufacturing Company and three individuals, Riley, Maxwell and Arsenault, as promissors upon a promissory note payable to the order of Arsenault, and by him endorsed and delivered to the plaintiff bank. The note offered and admitted in evidence, however, was signed as promissors only by the Richmond Company, Riley and Maxwell. Arsenault had merely endorsed it as payee and endorser. The defendants asked for an order of nonsuit because of this variance, whereupon the plaintiff by leave of court discontinued as to Arsenault. The court nevertheless then ordered a non-suit and the plaintiff excepted.
1. The discontinuance as to Arsenault left the action as if originally brought against the other three defendants only, so that at the time of the nonsuit there was no variance as to defendants between the note declared on and that put in evidence.
2. The note was subscribed by Riley and Maxwell personally, and also bore the subscription "Richmond Manufacturing Company by Edwin Riley, Pres. J. L. Cummings Treas.” There was no other evidence that the note was that of the company. This lack of evidence is also urged as sufficient ground for the nonsuit. But the nonsuit cannot be maintained on that ground, The note was admittedly the note of Riley and Maxwell, the individual defendants, since they had not denied their signatures as required by Court Rule X. As the case stood, the plaintiff was entitled to a verdict against them, even if not against the company, R. S., ch. 84, sec. 98. The insufficiency of the evidence against the company, (if it was insufficient) might have required a direction for a verdict in its favor if asked for, but did not require, nor authorize, a nonsuit as to the other defendants.
3. In the declaration the note was described as bearing interest while the note in evidence did not bear interest. This variance, however, was not urged at the trial as ground for the nonsuit, *243and is easily remedied by amendment of the declaration. Hence it cannot be admitted here as ground for sustaining the nonsuit.
4. As a general rule variances that are remediable by allowable amendments or discontinuance are not grounds for a nonsuit unless the plaintiff refuses to make the necessary amendments.

Exceptions sustained.


Case to stand for trial.